Citation Nr: 0422919	
Decision Date: 08/19/04    Archive Date: 08/24/04

DOCKET NO.  00-18 976A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Atlanta, 
Georgia


THE ISSUE

Entitlement to a rating in excess of 30 percent for 
depressive reaction.


REPRESENTATION

Appellant represented by:	AMVETS


WITNESSES AT HEARING ON APPEAL

Appellant and an observer


ATTORNEY FOR THE BOARD

S. Higgs, Counsel


INTRODUCTION

The veteran served on active duty from August 1959 to June 
1965.

This matter comes to the Board of Veterans' Appeals (Board) 
on appeal from a rating decision dated in March 2000 by the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Atlanta, Georgia.

This case was the subject of a November 2001 hearing before 
the undersigned Veterans Law Judge, and of a July 2003 Board 
remand.


FINDINGS OF FACT

1.  The veteran has occupational and social impairment with 
deficiencies in most areas, such as work, school, family 
relations, judgment, thinking, and mood, due to such symptoms 
as: suicidal ideation; near-continuous depression affecting 
the ability to function independently, appropriately and 
effectively; impaired impulse control (such as unprovoked 
irritability with periods of violence); neglect of personal 
appearance and hygiene; difficulty in adapting to stressful 
circumstances (including work or a worklike setting); and the 
inability to establish and maintain effective relationships.  

2.  The veteran's psychiatric symptomatology does not meet or 
approximate such criteria as gross impairment in thought 
processes or communication; persistent delusions or 
hallucinations; gross inappropriate behavior; persistent 
danger of hurting self or others; intermittent inability to 
perform activities of daily living (including maintenance of 
minimal personal hygiene); disorientation to time or place; 
memory loss for names of close relatives, own occupation or 
own name.





CONCLUSION OF LAW

The schedular criteria for a disability rating of 70 percent 
for the veteran's service-connected psychiatric disability, 
to include depressive and anxiety related symptomatology, are 
met.  38 U.S.C.A. §§ 1155, 5107 (West 2002); 38 C.F.R. §§ 
3.321(b), 4.130, Diagnostic Codes 9400, 9434 (2003).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Veterans Claims Assistance Act of 2000

There was a significant change in the law during the pendency 
of this claim with the enactment of the Veterans Claims 
Assistance Act of 2000 (the VCAA), Pub. L. No. 106-475, 114 
Stat. 2096 (2000), codified at 38 U.S.C.A. §§ 5102, 5103, 
5103A, 5107 (West 2002).  VA has issued final regulations to 
implement these statutory changes.  See C.F.R. §§ 3.102, 
3.156(a), 3.159 and 3.326(a) (2003).  These new provisions 
redefine the obligations of VA with respect to the duty to 
assist and include an enhanced duty to notify a claimant as 
to the information and evidence necessary to substantiate a 
claim for VA benefits.  In this case, the Board finds that 
VA's duties to the veteran under the VCAA have been 
fulfilled. 

First, VA has a duty to notify the veteran of any information 
and evidence needed to substantiate and complete a claim.  38 
U.S.C.A. §§ 5102 and 5103.  The Board concludes that the 
discussions in the March 2000 rating decision, the July 2000 
Statement of the Case, a November 2000 Supplemental Statement 
of the Case, discussions at a November 2001 Board hearing, 
the Board's July 2003 remand, May 2003 and January 2004 
letters sent to the veteran by the RO, and the March 2004 
Supplemental Statement of the Case, adequately informed him 
of the information and evidence needed to substantiate his 
claim and complied with VA's notification requirements. 

The Statement of the Case, Board remand, and Supplemental 
Statements of the Case set forth the laws and regulations 
applicable to the veteran's claim for a rating in excess of 
30 percent for his service-connected psychiatric disorder.  
Further, the May 2003 and January 2004 letters from the RO to 
the veteran informed him of the rating criteria and types of 
evidence that would substantiate his claim (e.g., medical 
evidence to show that his condition had increased in 
severity); that he could obtain and submit private evidence 
in support of his claim; and that he could have the RO obtain 
VA and private evidence if he completed the appropriate 
medical releases for any private evidence he wanted the RO to 
obtain.  In sum, the veteran was notified and aware of the 
evidence needed to substantiate his claim and the avenues 
through which he might obtain such evidence, and of the 
allocation of responsibilities between himself and VA in 
obtaining such evidence.  See Quartuccio v. Principi, 16 Vet. 
App. 183 (2002).     

Second, VA has a duty to assist the veteran in obtaining 
evidence necessary to substantiate the claim.  38 U.S.C.A. § 
5103A.  The RO has obtained the veteran's service medical 
records.  In addition, as noted above, the RO contacted the 
veteran by letter and asked him to identify all medical 
providers who treated him for his service-connected 
psychiatric disorder.  The RO has obtained all identified 
evidence.

In addition, the case was remanded by the Board in July 2003 
for additional development of the evidence, including 
obtaining a medical examination and opinion.  A review of the 
record shows that the RO has complied with all remand 
instructions.  Stegall v. West, 11 Vet. App. 268 (1998).  
Moreover, as is reflected in the analysis section of this 
decision, the Board concludes that the February and March 
2004 VA examination reports obtained by the RO, in 
conjunction with the other lay and medical evidence of 
record, provide sufficient competent medical evidence to 
decide the claim.

The Board notes that in a decision promulgated on September 
22, 2003, Paralyzed Veterans of America (PVA) v. Secretary of 
Veterans Affairs, 345 F.3d 1334 (Fed. Cir. 2003), the United 
States Court of Appeals for the Federal Circuit (Federal 
Circuit) invalidated the 30-day response period contained in 
38 C.F.R. § 3.159(b)(1) as inconsistent with 38 U.S.C.§ 
5103(b)(1).  The Federal Circuit made a conclusion similar to 
the one reached in Disabled Am. Veterans v. Secretary of 
Veterans Affairs, 327 F.3d 1339, 1348 (Fed. Cir. 2003).  The 
Federal Circuit found that the 30-day period provided in § 
3.159(b)(1) to respond to a VCAA duty to notify is misleading 
and detrimental to claimants whose claims are prematurely 
denied short of the statutory one-year period provided for 
response.  However, the recently enacted Veterans Benefits 
Act of 2003 permits VA to adjudicate a claim within a year of 
receipt of the claim.  The provision is retroactive to the 
date of the VCAA, November 9, 2000.  See Veterans Benefits 
Act of 2003, Pub. L. No. 108- 183, § 707(b), 117 Stat. 2651, 
2673) (Dec. 2003).

In Pelegrini v. Principi, No. 01-944 (U.S. Vet. App. June 24, 
2004) (Pelegrini II, which replaced the opinion in Pelegrini 
v. Principi, 17 Vet. App. 412 (2004)), the U.S. Court of 
Appeals for Veterans' Claims (Court) held that a VCAA notice 
must be provided to a claimant before the "initial 
unfavorable [agency of original jurisdiction (AOJ)] decision 
on a service-connection claim."  VCAA notice was not 
provided to the veteran before the RO decision that is the 
subject of this appeal.  However, the original RO decision 
that is the subject of this appeal was entered in March 2000, 
before the enactment of VCAA.  Obviously, VA could not have 
informed the veteran of law that did not yet exist.  
Moreover, in Pelegrini II, the Court also made it clear that 
where, as in this case, notice was not mandated at the time 
of the initial RO decision, the RO did not err in not 
providing such notice complying with 38 U.S.C.A. § 5103(a) 
and 38 C.F.R. § 3.159(b)(1) because an initial RO decision 
had already occurred.  See also VA O.G.C. Prec. Op. No. 7-
2004.

The Board further notes that in order to be consistent with 
38 U.S.C. § 5103(a) and 38 C.F.R. § 3.159(b), VCAA notice 
must: (1) inform the claimant about the information and 
evidence not of record that is necessary to substantiate the 
claim; (2) inform the claimant about the information and 
evidence that VA will seek to provide; (3) inform the 
claimant about the information and evidence the claimant is 
expected to provide; and (4) request or tell the claimant to 
provide any evidence in the claimant's possession that 
pertains to the claim, or something to the effect that the 
claimant should "give us everything you've got pertaining to 
your claim(s)."  This new "fourth element" of the notice 
requirement comes from the language of 38 C.F.R. 
§ 3.159(b)(1).  In this case, the VCAA notice provided to the 
appellant in May 2003 does contain the "fourth element."  
The veteran was specifically requested to "send us any 
relevant evidence you have in your possession."
 
VCAA requires that the duty to notify is satisfied, and that 
claimants are given the opportunity to submit information and 
evidence in support of their claims.  In the case of the 
veteran's claim, because each of the four content 
requirements of a VCAA notice has been fully satisfied, any 
error in not providing a single notice to the appellant 
covering all content requirements is harmless error.  See 
Sutton v. Brown, 9 Vet. App. 553 (1996); Bernard v. Brown, 4 
Vet. App. 384 (1993).  

Based on the foregoing, the Board finds that, in the 
circumstances of the veteran's claim, any additional 
development or notification would serve no useful purpose.  
See Soyini v. Derwinski, 1 Vet. App. 540, 546 (1991) (strict 
adherence to requirements in the law does not dictate an 
unquestioning, blind adherence in the face of overwhelming 
evidence in support of the result in a particular case; such 
adherence would result in unnecessarily imposing additional 
burdens on VA with no benefit flowing to the claimant); 
Sabonis, 6 Vet. App. 426, 430 (1994) (remands which would 
only result in unnecessarily imposing additional burdens on 
VA with no benefit flowing to the claimant are to be 
avoided); Wensch v. Principi, 15 Vet. App. 362, 368 (2001) 
(when there is extensive factual development in a case, 
reflected both in the record on appeal and the Board's 
decision, which indicates no reasonable possibility that any 
further assistance would aid the appellant in substantiating 
his or her claim, the VCAA does not apply).  The Board finds 
that the duty to assist and duty to notify provisions of the 
VCAA have been fulfilled to the extent possible with regard 
to his claim.  Thus, no additional assistance or notification 
to the appellant is required based on the facts of the 
instant case, there has been no prejudice to the appellant 
that would warrant a remand, and his procedural rights have 
not been abridged.  Bernard, supra.

Factual Background

In March 1965, an in-service Medical Board rendered a 
diagnosis of "depressive reaction, chronic, moderate, 
recurrent, in partial remission, manifested by anxiety, 
depression, insomnia, excessive preoccupation with matters 
unrelated to problems at hand, impaired military duty; 
stress, routine military duty; predisposition, marked, 
antisocial environment and impaired parent child relationship 
with subsequent moderate personality development; impairment 
for military duty, marked; for social and industrial 
adaptation, moderate.  LOD: Yes."  Underlying in-service 
treatment records include diagnoses and complaints included 
"obsessive compulsive neurosis," depressive reaction," and 
"anxiety."  The veteran received a medical discharge from 
service based on these assessments.  

The veteran was granted service connection for the above-
notated psychiatric condition of depressive reaction in July 
1976, rated as 30 percent disabling effective February 1975.

In June 1999, the RO received the veteran's claim for a 
rating in excess of 30 percent for his service-connected 
psychiatric disability.

Also in June 1999, the veteran sought VA psychiatric 
treatment after experiencing a life-threatening physical 
illness.  The psychiatric diagnosis was depression, and the 
immediate treatment objective was stabilization of mood.  He 
was found not to be potentially suicidal or assaultive.

VA records of treatment in July 1999 show that the veteran 
was receiving medication and outpatient treatment for his 
psychiatric condition.  

At VA treatment in November 1999, the veteran was noted to 
feel pent-up, quite frustrated, and seething with resentment, 
in part due to a lack of promotion at work.  He also saw 
himself as betrayed by his own body as a result of 
hypoparathyroidism, feeling he could not provide for his own 
family and the fruits of his own labor.  The veteran 
indicated that the only thing he enjoyed was his 
grandchildren.  He felt enervated.  He continued to receive 
psychiatric medication.  

At December 1999 VA treatment, the veteran was noted to be 
making a "valiant effort at rolling with the punches", but 
a recurring theme of his efforts and assiduous dedication 
going unrecognized was beginning to emerge.

VA records of psychiatric treatment from February to March 
2000 reflect problems    in the veteran's work and family 
life, with adjustments in his psychiatric medication.  

VA records of treatment in July 2000, prepared by the chief 
of a VA psychology department, indicated marital problems, 
with the veteran being angry with himself for his words and 
actions toward his wife and others.  He wanted to be left 
alone and not to have to interact with others.   His concerns 
included recurrent nightmares, coping with pain, 
interpersonal difficulties, problems with his wife and 
children, and fear that he would fail at his new job and be 
terminated.  The veteran was noted to be an extremely angry 
person and to acknowledge having difficulty in controlling 
these feelings when dealing with others.  Treatment focused 
on his anger, his reactivity, and appropriate steps to take 
when negative feelings escalate.  He denied suicidal or 
homicidal intent.  

At VA treatment in August 2000, the veteran was noted to be 
calm, appropriate, and somewhat circumstantial.  He described 
his medical illnesses and a past psychiatric admission in 
1964.  He was noted to have many stressors, including fear 
that he may be fired from his job soon.  He had interrupted 
sleep with dreams.   He indicated that he had "cognitive 
impairments" at all times, with moodiness.  He was 
prescribed psychiatric and pain medication.  He was advised 
to continue with counseling to cope with his ongoing 
stressors.  

At a November 2001 Board hearing, the veteran indicated that 
since 1999, the time of treatment for calcium loss and 
associated pain, his psychiatric condition had become worse.  
He described panic attacks 2 to 3 times per week and short 
term memory impairment.  His representative, who was employed 
in the same working community as the veteran, described 
personal and second-hand knowledge of the veteran's 
difficulty in meeting expectations and explosive behavior at 
work.  The representative believed that the veteran should 
seriously consider not being part of the work force.  The 
veteran also described physical problems such as falling if 
he tried to walk too far.  

At a February 2004 VA psychiatric examination, the veteran 
was neatly dressed and adequately groomed.  At various times 
throughout the session his right knee was jumping, sometimes 
more severely than at other times.  He had a pained look on 
his face, kept his hand on his forehead, and closed his eyes 
from time to time, at other times appearing to be shaking 
from anxiety.  He described his mood as still depressed, 
although extreme anxiety and panic attacks had stopped with 
his medication.  He was no longer having crying jags, but 
rated his depression as an 8 on a 10-point scale, and maybe 
higher.  He stated that he was sick in 1999, and almost died 
from the hypocalcemia, increasing his depression.  He denied 
visual or auditory hallucinations.  He admitted to suicidal 
ideation with a possible plan, but without intent because of 
his religious beliefs.  He admitted to a history of one 
suicide attempt when he woke up one morning with a gun in his 
mouth sitting on the side of the bed.  He also stated that 
when he lost his money in a business venture, he gave serious 
thought to jumping off of a bridge.  He admitted to momentary 
homicidal ideation when he is enraged.  He indicated that he 
considers getting his gun and shooting someone, but denied 
intent again because of his religious beliefs.  He reported a 
history of violent behavior.  He described a recent fight 
with his son, during which he grabbed him and threw him down, 
and reported often shouting at his wife and leaving the scene 
in order to avoid violence with his wife.  He was alert and 
oriented to person, place, time and situation.  Attention, 
concentration, short-term memory and long-term memory were 
unimpaired.  He was able to do a simple mental calculation 
correctly.  Insight was limited, and social judgment was 
good.  

Subjectively, he reported job stress, always having been one 
to take charge and manage in the past, but now relying on 
sympathetic supervisors to protect him from otherwise almost 
certainly losing his job.  He stated that the only reason he 
continued to have work was a hiring freeze, so that his 
ability to produce at least something was valuable in light 
of the fact that he could not be replaced because of the 
hiring freeze.  He stated that the stress was due to the 
amount of work he must do, and that his most debilitating 
symptom was a lack of endurance and stamina.  He said he was 
a physical wreck after doing a little bit of work; that is, 
he needed to rest after an hour or two of physical exertion.  
He also cited considerable concern and worry about his 
health.  He worried about his depression and reported "black 
thoughts and black dreams."  He worried about his job and 
his inability to do it properly.  He worried about his 
ability to provide for his family and the loss of control of 
his anger.  He stated that his sleep was disturbed.  He was 
up every 45 minutes even with his medication, although his 
dreams were lessened.  Nevertheless, he had one persistent 
dream, after which he would wake up soaking wet and even more 
agitated.  He had been on a diet recently and had lost some 
weight.  He reported problems with anger and road rage.  He 
would become angry if somebody said something stupid.  His 
mood would switch very quickly.  He didn't enjoy 
interpersonal contact anymore, and he was avoiding people.  
His wife had to drag him to church and he was losing interest 
in everything.  He did enjoy being with his grandchildren, 
but not for very long.  

As a preface to his diagnostic impressions, the examiner 
noted that the veteran's presentation was somewhat 
histrionic, had somatic focus, and that his symptomatology 
suggested a history of childhood abuse.  Further, in the 
examiner's view, though this history may not have been the 
cause of the veteran's current symptoms, it certainly left 
the veteran extremely vulnerable and unable to deal with 
stress in his life.  The veteran was very somatically focused 
and extremely angry.

The examiner's diagnostic impressions were major depressive 
disorder; generalized anxiety disorder; and alcohol 
dependence in remission by patient report.  The veteran was 
noted to have numerous medical symptoms which greatly 
affected his psychological functioning.  The examiner found 
the Global Assessment of Functioning (GAF) to be 50.  The 
examiner elaborated that this global assessment of 
functioning reflected serious symptoms of depression and 
anxiety, which affected the veteran's psychological well-
being, and his social and occupational functioning.  He was 
found competent to manage his own financial affairs.  No 
cognitive impairment was noted.          

In March 2004, the RO requested clarification from the 
examiner as to that degree of impairment due to the veteran's 
multiple diagnoses other than the veteran's service-connected 
depressive reaction, the non-service-connected conditions 
being characterized by the RO as major depressive disorder, 
anxiety disorder, numerous medical symptoms which greatly 
affect psychological functioning, mood disorder, histrionic 
personality disorder, and panic disorder.  The RO requested 
the examiner to provide separate GAF scores if possible. 

In a March 2004 report, the examiner responded to the RO's 
request for clarification.  The examiner found that the 
degree of impairment due to his service-connected depressive 
disorder, and to other multiple diagnoses, was as follows:  A 
GAF of 60 was assigned for major depression/dysthymia.  A GAF 
of 53 was assigned for the generalized anxiety disorder.  The 
alcohol dependence did not qualify for a GAF score as it was 
in remission, and therefore was not applicable in terms of 
assigning a GAF score.   The examiner clarified that he did 
not diagnose the veteran with a histrionic personality 
disorder, but merely stated that the veteran's presentation 
was histrionic, meaning that he was dramatic in his 
presentation.  Panic attacks and extreme anxiety had abated 
with medication; therefore, in the examiner's view, a 
diagnosis of panic disorder was not proper.  He further 
elaborated that the veteran's general feeling of poor health 
related to his many physical problems likely exacerbated, or 
contributed to, his depression and anxiety, but that he could 
not quantify this finding.  

Law and Regulations

Disability evaluations are based upon the average impairment 
of earning capacity as determined by a schedule for rating 
disabilities.  38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. Part 
4.  Separate rating codes identify the various disabilities.  
38 C.F.R. Part 4.  

In determining the current level of impairment, the 
disability must be considered in the context of the whole-
recorded history, including service medical records.  38 
C.F.R. §§ 4.1, 4.2, 4.41.
 
The repercussion upon a current rating of service connection 
when change is made of a previously assigned diagnosis or 
etiology must be kept in mind.  The aim should be the 
reconciliation and continuance of the diagnosis or etiology 
upon which service connection for the disability had been 
granted.  The relevant principle enunciated in § 4.125, 
entitled "Diagnosis of mental disorders," should have careful 
attention in this connection.  When any change in evaluation 
is to be made, the rating agency should assure itself that 
there has been an actual change in the conditions, for better 
or worse, and not merely a difference in thoroughness of the 
examination or in use of descriptive terms.  This will not, 
of course, preclude the correction of erroneous ratings, nor 
will it preclude assignment of a rating in conformity with § 
4.7.  38 C.F.R. § 4.13.
 
If the diagnosis of a mental disorder is changed, the rating 
agency shall determine whether the new diagnosis represents 
progression of the prior diagnosis, correction of an error in 
the prior diagnosis, or development of a new and separate 
condition.  If it is not clear from the available records 
what the change of diagnosis represents, the rating agency 
shall return the report to the examiner for a determination.  
38 C.F.R. § 4.125(b). 

The determination of whether an increased evaluation is 
warranted is based on review of the entire evidence of record 
and the application of all pertinent regulations.  See 
Schafrath v. Derwinski, 1 Vet. App. 589 (1991).  Once the 
evidence is assembled, the Secretary is responsible for 
determining whether the preponderance of the evidence is 
against the claim.  See Gilbert v. Derwinski, 1 Vet. App. 49, 
55 (1990).  If so, the claim is denied; if the evidence is in 
support of the claim or is in equal balance, the claim is 
allowed.  Id.  Where there is a question as to which of two 
evaluations shall be applied, the higher evaluation will be 
assigned if the disability picture more nearly approximates 
the criteria for that rating.  Otherwise, the lower rating 
will be assigned.  38 C.F.R. § 4.7.

Where entitlement to compensation has already been 
established and an increase in the disability rating is at 
issue, it is the present level of disability that is of 
primary concern.  Francisco v. Brown, 7 Vet. App. 55, 58 
(1994).  

In Mittleider v. West, 11 Vet. App. 181 (1998) (holding Board 
must have evidence to support separation of symptoms of PTSD 
from those of personality disorder in rating service-
connected PTSD), the Court held that regulations require that 
when examiners are not able to distinguish the symptoms 
and/or degree of impairment due to a service-connected versus 
a non-service-connected disorder, VA must consider all of the 
symptoms in the adjudication of the claim.

Pursuant to 38 C.F.R. §  4.130, Diagnostic Codes 9400 
(generalized anxiety disorder) and 9434 (major depressive 
disorder), a 30 percent rating will be assigned where there 
is occupational and social impairment with occasional 
decrease in work efficiency and intermittent periods of 
inability to perform occupational tasks (although generally 
functioning satisfactorily, with routine behavior, self-care, 
and conversation normal), due to such symptoms as:  depressed 
mood, anxiety, suspiciousness, panic attacks (weekly or less 
often), chronic sleep impairment, and mild memory loss. 

A 50 percent rating will be assigned when there is 
occupational and social impairment with reduced reliability 
and productivity due to such symptoms as:  flattened affect; 
circumstantial, circumlocutory, or stereotyped speech; panic 
attacks more than once a week; difficulty in understanding 
complex commands; impairment of short- and long-term memory 
(e.g., retention of only highly learned material, forgetting 
to complete tasks); impaired judgment; impaired abstract 
thinking; disturbances of motivation and mood; difficulty in 
establishing and maintaining effective work and social 
relationships.  

A 70 percent rating is warranted when there is occupational 
and social impairment with deficiencies in most areas, such 
as work, school, family relations, judgment, thinking, and 
mood, due to such symptoms as: suicidal ideation; obsessional 
rituals which interfere with routine activities; speech 
intermittently illogical, obscure, or irrelevant; near-
continuous panic or depression affecting the ability to 
function independently, appropriately and effectively; 
impaired impulse control (such as unprovoked irritability 
with periods of violence); spatial disorientation; neglect of 
personal appearance and hygiene; difficulty in adapting to 
stressful circumstances (including work or a worklike 
setting); and the inability to establish and maintain 
effective relationships.  Id.  

A 100 percent rating is warranted if there is total 
occupational and social impairment, due to such symptoms as: 
gross impairment in thought processes or communication; 
persistent delusions or hallucinations; gross inappropriate 
behavior; persistent danger of hurting self or others; 
intermittent inability to perform activities of daily living 
(including maintenance of minimal personal hygiene); 
disorientation to time or place; memory loss for names of 
close relatives, own occupation or own name. 

The Board has also considered the Global Assessment of 
Functioning (GAF) scores that have been reported.  GAF scores 
are a scale reflecting the "psychological, social, and 
occupational functioning on a hypothetical continuum of 
mental health- illness."  See Carpenter v. Brown, 8 Vet. App. 
240, 242 (1995); see also Richard v. Brown, 9 Vet. App. 266, 
267 (1996) [citing the American Psychiatric Association's 
DIAGNOSTIC AND STATISTICAL MANUAL FOR MENTAL DISORDERS (4th 
ed.), p. 32].

GAF scores from 51 to 60 represent moderate symptoms, such as 
flat affect and circumstantial speech, and occasional panic 
attacks, or moderate difficulty in social, occupational, or 
school function (such as few friends, conflicts with peers or 
co-workers).  GAF scores ranging from 41 to 50 reflect 
serious symptoms (e.g., suicidal ideation, severe obsessional 
rituals, frequent shoplifting) or any serious impairment in 
social, occupational or school functioning (e.g., no friends, 
unable to keep a job).  See 38 C.F.R. § 4.130 (incorporating 
by reference the VA's adoption of the American Psychiatric 
Association: DIAGNOSTIC AND STATISTICAL MANUAL FOR MENTAL 
DISORDERS, Fourth Edition (DSM-IV), for rating purposes).

The standard of proof to be applied in decisions on claims 
for veterans' benefits is set forth in 38 U.S.C.A. § 5107 
(West 2002).  A veteran is entitled to the benefit of the 
doubt when there is an approximate balance of positive and 
negative evidence.  See also, 38 C.F.R. § 3.102.  When a 
veteran seeks benefits and the evidence is in relative 
equipoise, the veteran prevails.  See Gilbert v. Derwinski, 1 
Vet. App. 49 (1990).  The preponderance of the evidence must 
be against the claim for benefits to be denied.  See Alemany 
v. Brown, 9 Vet. App. 518 (1996).  

Analysis

The Board finds the treatment and VA psychiatric records 
commensurate with a 70 percent rating.  Several of the 
requirements for a 70 percent rating are clearly met:  
occupational and social impairment with deficiencies in most 
areas, such as work, school, family relations, judgment, 
thinking, and mood, due to such symptoms as: suicidal 
ideation; near-continuous depression affecting the ability to 
function independently, appropriately and effectively; 
impaired impulse control (such as unprovoked irritability 
with periods of violence); neglect of personal appearance and 
hygiene; difficulty in adapting to stressful circumstances 
(including work or a worklike setting); and the inability to 
establish and maintain effective relationships.  38 C.F.R. 
§ 4.130. 

While the GAF score of 50 assigned at the February 2004 VA 
examination reflects serious symptoms, the 60 percent rating 
assigned as due to his depressive disorder only contemplates 
the highest possible score for moderate symptoms.  However, 
in determining the current level of impairment, the 
disability must be considered in the context of the whole-
recorded history, including service medical records.  38 
C.F.R. §§ 4.1, 4.2, 4.41.  In reading the language of the VA 
examination reports, the examiner expresses no opinion that 
certain symptoms were related to service and others not; 
rather, he asserts that the veteran's exceptionally difficult 
childhood rendered him ill equipped for the physical, 
familial, and other difficulties he would face during his 
adulthood, resulting in the current psychiatric disability 
that began during service.  Further, in the March 2004 
addendum, the examiner did not make a finding that the 
veteran's anxiety was not related to service and was not part 
of his service-connected disability, but rather merely 
distinguished between the veteran's anxiety and depressive 
disorders as requested by the RO.  

Upon reviewing the veteran's service medical records, it is 
clear that the veteran's in-service psychiatric symptoms, for 
which he received a medical discharge, strongly resemble 
those he continues to experience at the present time, to 
include diagnoses relating to both depression and anxiety.  
In-service diagnoses and complaints included "obsessive 
compulsive neurosis," depressive reaction," and "anxiety."  
More importantly, the medical board's final diagnosis in 
March 1965 was not merely "depressive reaction," but 
rather: 

depressive reaction, chronic, moderate, 
recurrent, in partial remission, manifested by 
anxiety, depression, insomnia, excessive 
preoccupation with matters unrelated to 
problems at hand, impaired military duty; 
stress, routine military duty; predisposition, 
marked, antisocial environment and impaired 
parent child relationship with subsequent 
moderate personality development; impairment 
for military duty, marked; for social and 
industrial adaptation, moderate.  LOD:   Yes. 

(Emphases added).  Upon a review of the DIAGNOSTIC AND 
STATISTICAL MANUAL FOR MENTAL DISORDERS (4th ed.), the Board 
ascertains the term "depressive reaction" is no longer a 
formally correct psychiatric diagnosis; that is, the term is 
no longer within the generally recognized psychiatric lexicon 
and its precise meaning in the context of current 
symptomatology is not clearly delineated in the medical 
literature.  From a reading of the full diagnosis rendered by 
the Medical Board during service, clearly, and as an 
adjudicative matter, the psychiatric disability which arose 
during service and for which the veteran has been granted 
service connection is at least as much an anxiety disorder as 
a depressive disorder.

Based on a review of the full record, the Board finds that 
dissociation of the veteran's anxiety and depressive 
disorders is clearly not proper in rating of the present 
disability.  This is a case of a "changed diagnosis" merely 
due to changing medical lexicon between 1965 and the current 
time.  See 38 C.F.R. §§ 4.13, 4.125.

Accordingly, the Board finds that there being no proper basis 
upon which to dissociate the veteran's anxiety and depressive 
psychiatric symptoms in rating of the veteran's service-
connected psychiatric disability, which, in whole, meets the 
criteria for a 70 percent rating, a 70 percent rating is 
warranted in this case.  See generally Mittleider v. West, 11 
Vet. App. 181 (1998) (holding Board must have evidence to 
support separation of symptoms of PTSD from those of 
personality disorder in rating service-connected PTSD); 38 
C.F.R. 4.130, Diagnostic Codes 9400 (generalized anxiety 
disorder), 9434 (major depressive disorder) (2003).

The next higher rating of 100 percent rating is not warranted 
because the record contains no indication of symptoms meeting 
or approximating the criteria of gross impairment in thought 
processes or communication; persistent delusions or 
hallucinations; gross inappropriate behavior; persistent 
danger of hurting self or others; intermittent inability to 
perform activities of daily living (including maintenance of 
minimal personal hygiene); disorientation to time or place; 
memory loss for names of close relatives, own occupation or 
own name.  In light of the total absence of this level of 
symptomatology, a 100 percent rating is not warranted.  See 
38 C.F.R. §§ 4.7,  4.130, Diagnostic Codes 9400, 9434 (2003).

The Board has considered whether this case should be referred 
to the Director, Compensation and Pension Service, for 
extraschedular consideration for rating of the veteran's 
service connected psychiatric disability.  The governing norm 
in such exceptional cases is:  A finding that the case 
presents such an exceptional or unusual disability picture 
with such related factors as marked interference with 
employment or frequent periods of hospitalization as to 
render impractical the application of the regular schedular 
standards.  38 C.F.R. § 3.321(b).  The Board notes that the 
veteran is shown to have significant difficulties at work as 
a result of his psychiatric disability; however, the symptoms 
giving rise to these difficulties are squarely contemplated 
by the rating criteria supporting a 70 percent rating, as 
discussed above, with no unusual factors.  The Board finds no 
evidence in the claims file of frequent periods of 
hospitalization for psychiatric disability.  Additionally, 
the veteran has continued to maintain substantially gainful 
employment, though with great difficulty, as most recently 
indicated in the February 2004 VA examination report.  
Accordingly, the Board finds that rating of the veteran's 
psychiatric disability does not warrant referral for 
extraschedular consideration at this time.  38 C.F.R. 
§ 3.321(b). 




ORDER

A rating of 70 percent for the veteran's service-connected 
depressive and anxiety related symptoms of his service-
connected psychiatric "depressive reaction" is granted, 
subject to the laws and regulations governing the payment of 
VA monetary benefits.



	                        
____________________________________________
	R. F. WILLIAMS
	Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs

YOUR RIGHTS TO APPEAL OUR DECISION

The attached decision by the Board of Veterans' Appeals (BVA or Board) is 
the final decision for all issues addressed in the "Order" section of the 
decision.  The Board may also choose to remand an issue or issues to the 
local VA office for additional development.   If the Board did this in your 
case, then a "Remand" section follows the "Order."  However, you cannot 
appeal an issue remanded to the local VA office because a remand is not a 
final decision. The advice below on how to appeal a claim applies only to 
issues that were allowed, denied, or dismissed in the "Order."
If you are satisfied with the outcome of your appeal, you do not need to do 
anything.  We will return your file to your local VA office to implement 
the BVA's decision.  However, if you are not satisfied with the Board's 
decision on any or all of the issues allowed, denied, or dismissed, you 
have the following options, which are listed in no particular order of 
importance: 
?	Appeal to the United States Court of Appeals for Veterans Claims 
(Court)
?	File with the Board a motion for reconsideration of this decision
?	File with the Board a motion to vacate this decision 
?	File with the Board a motion for revision of this decision based on 
clear and unmistakable error. 
Although it would not affect this BVA decision, you may choose to also: 
?	Reopen your claim at the local VA office by submitting new and 
material evidence. 
There is no time limit for filing a motion for reconsideration, a motion to 
vacate, or a motion for revision based on clear and unmistakable error with 
the Board, or a claim to reopen at the local VA office.  None of these 
things is mutually exclusive - you can do all five things at the same time 
if you wish.  However, if you file a Notice of Appeal with the Court and a 
motion with the Board at the same time, this may delay your case because of 
jurisdictional conflicts. If you file a Notice of Appeal with the Court 
before you file a motion with the BVA, the BVA will not be able to consider 
your motion without the Court's permission. 

How long do I have to start my appeal to the Court?  You have 120 days from 
the date this decision was mailed to you (as shown on the first page of 
this decision) to file a Notice of Appeal with the United States Court of 
Appeals for Veterans Claims.  If you also want to file a motion for 
reconsideration or a motion to vacate, you will still have time to appeal 
to the Court.  As long as you file your motion(s) with the Board within 120 
days of the date this decision was mailed to you, you will then have 
another 120 days from the date the BVA decides the motion for 
reconsideration or the motion to vacate to appeal to the Court.  You should 
know that even if you have a representative, as discussed below, it is your 
responsibility to make sure that your appeal to Court is filed on time.

How do I appeal to the United States Court of Appeals for Veterans Claims?  
Send your Notice of Appeal to the Court at:

Clerk, U.S. Court of Appeals for Veterans Claims
625 Indiana Avenue, NW, Suite 900
Washington, DC 20004-2950

You can get information about the Notice of Appeal, the procedure for 
filing a Notice of Appeal, the filing fee (or a motion to waive the filing 
fee if payment would cause financial hardship), and other matters covered 
by the Court's rules directly from the Court. You can also get this 
information from the Court's web site on the Internet at 
www.vetapp.uscourts.gov, and you can download forms directly from that 
website.  The Court's facsimile number is (202) 501-5848. 

To ensure full protection of your right of appeal to the Court, you must 
file your Notice of Appeal with the Court, not with the Board, or any other 
VA office. 

How do I file a motion for reconsideration? You can file a motion asking 
the BVA to reconsider any part of this decision by writing a letter to the 
BVA stating why you believe that the BVA committed an obvious error of fact 
or law in this decision, or stating that new and material military service 
records have been discovered that apply to your appeal. If the BVA has 
decided more than one issue, be sure to tell us which issue(s) you want 
reconsidered. Send your letter to: 
Director, Management and Administration (014)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
1
CONTINUED



Remember, the Board places no time limit on filing a motion for 
reconsideration, and you can do this at any time. However, if you also plan 
to appeal this decision to the Court, you must file your motion within 120 
days from the date of this decision. 

How do I file a motion to vacate? You can file a motion asking the BVA to 
vacate any part of this decision by writing a letter to the BVA stating why 
you believe you were denied due process of law during your appeal. For 
example, you were denied your right to representation through action or 
inaction by VA personnel, you were not provided a Statement of the Case or 
Supplemental Statement of the Case, or you did not get a personal hearing 
that you requested. You can also file a motion to vacate any part of this 
decision on the basis that the Board allowed benefits based on false or 
fraudulent evidence.  Send this motion to the address above for the 
Director, Management and Administration, at the Board.  Remember, the Board 
places no time limit on filing a motion to vacate, and you can do this at 
any time. However, if you also plan to appeal this decision to the Court, 
you must file your motion within 120 days from the date of this decision. 

How do I file a motion to revise the Board's decision on the basis of clear 
and unmistakable error? You can file a motion asking that the Board revise 
this decision if you believe that the decision is based on "clear and 
unmistakable error" (CUE).  Send this motion to the address above for the 
Director, Management and Administration, at the Board. You should be 
careful when preparing such a motion because it must meet specific 
requirements, and the Board will not review a final decision on this basis 
more than once. You should carefully review the Board's Rules of Practice 
on CUE, 38 C.F.R. 20.1400 -- 20.1411, and seek help from a qualified 
representative before filing such a motion. See discussion on 
representation below. Remember, the Board places no time limit on filing a 
CUE review motion, and you can do this at any time. 

How do I reopen my claim? You can ask your local VA office to reopen your 
claim by simply sending them a statement indicating that you want to reopen 
your claim.  However, to be successful in reopening your claim, you must 
submit new and material evidence to that office. See 38 C.F.R. 3.156(a). 

Can someone represent me in my appeal?  Yes. You can always represent 
yourself in any claim before VA, including the BVA, but you can also 
appoint someone to represent you.  An accredited representative of a 
recognized service organization may represent you free of charge.  VA 
approves these organizations to help veterans, service members, and 
dependents prepare their claims and present them to VA. An accredited 
representative works for the service organization and knows how to prepare 
and present claims. You can find a listing of these organizations on the 
Internet at: www.va.gov/vso.  You can also choose to be represented by a 
private attorney or by an "agent." (An agent is a person who is not a 
lawyer, but is specially accredited by VA.) 

If you want someone to represent you before the Court, rather than before 
VA, then you can get information on how to do so by writing directly to the 
Court.  Upon request, the Court will provide you with a state-by-state 
listing of persons admitted to practice before the Court who have indicated 
their availability to represent appellants.  This information is also 
provided on the Court's website at www.vetapp.uscourts.gov. 

Do I have to pay an attorney or agent to represent me?  Except for a claim 
involving a home or small business VA loan under Chapter 37 of title 38, 
United States Code, attorneys or agents cannot charge you a fee or accept 
payment for services they provide before the date BVA makes a final 
decision on your appeal. If you hire an attorney or accredited agent within 
1 year of a final BVA decision, then the attorney or agent is allowed to 
charge you a fee for representing you before VA in most situations.  An 
attorney can also charge you for representing you before the Court.  VA 
cannot pay fees of attorneys or agents. 

Fee for VA home and small business loan cases:  An attorney or agent may 
charge you a reasonable fee for services involving a VA home loan or small 
business loan.  For more information, read section 5904, title 38, United 
States Code. 

In all cases, a copy of any fee agreement between you and an attorney or 
accredited agent must be sent to: 

Office of the Senior Deputy Vice Chairman (012)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

The Board may decide, on its own, to review a fee agreement for 
reasonableness, or you or your attorney or agent can file a motion asking 
the Board to do so. Send such a motion to the address above for the Office 
of the Senior Deputy Vice Chairman at the Board. 


VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
2



